Baker, J., with whom Moon, C.J.,
joins, dissenting.
I respectfully disagree with the majority’s finding that “the trial judge’s response is a clear acknowledgment that he understood the issue.” Counsel for appellant candidly admitted that he did not raise the double jeopardy issue, yet the majority holds that the *302trial court ruled on that issue. Respectfully, I suggest that the majority has given new meaning to the word “specificity” contained in Rule 5A:18. I would affirm the trial court’s judgment because appellant failed to meet the specificity requirement of Rule 5A:18.